This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JANEKA MAYER,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 35,227

 5 SUSAN SMITH,

 6          Defendant,

 7 and

 8 MARILYN JONES, GARY JONES,
 9 ROBERT LONG, AND STEPHANIE LONG,

10          Intervenors/Defendants-Appellees.


11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Clay Campbell, District Judge


13 Alex Chisholm
14 Albuquerque, NM

15 for Appellant

16 Ronald T. Taylor
17 Albuquerque, NM
 1 for Appellees



 2                             MEMORANDUM OPINION

 3 WECHSLER, Judge.

 4   {1}   Plaintiff Janeka Mayer appeals from the district court’s amended judgment and

 5 order, entered on October 22, 2015. This Court issued a notice of proposed

 6 disposition, proposing to dismiss the appeal for lack of a final order. Plaintiff filed a

 7 response, stating that she “accepts the reasoning of the Court in its proposed summary

 8 disposition.” Accordingly, and for the reasons stated in our notice of proposed

 9 disposition, we dismiss for lack of a final order.

10   {2}   IT IS SO ORDERED.


11                                                 ________________________________
12                                                 JAMES J. WECHSLER, Judge


13 WE CONCUR:


14 ________________________________
15 LINDA M. VANZI, Judge


16 ________________________________
17 STEPHEN G. FRENCH, Judge


                                               2